DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,4-7,10-13,15-19, and 22-23 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis, US-Patent 5,114,730 in view Coret, WO2013/178945 in view of Paolis, US-Patent 4,296,141 
Regarding claims 1-2, 5-6 and 38-40, Ellis teaches providing cocoa powder (with water slurry), adding alkali (such as sodium hydroxide (clm 4, ln 15-22) heating at 160 F (71C), and drying (unroasted). 
Ellis fails to teach carob powder. 

Regarding claim 3, Ellis teaches 31% cocoa powder (calculated from table ex 2, composite invention replaces cocoa powder with carob powder).
Regarding claim 4, Ellis teaches 9% alkali (calculated from table ex 2).
Regarding claims 7, Ellis teaches adding an oxidizing agent (clm 3, ln 16).
Regarding claims 10-11, Ellis teaches 60 mins (see table ex 2).
Regarding claim 12, Ellis teaches air (cl 3, ln 59).  Additionally, step d is optional. Further limitations to the optional step do not distinguish over Ellis.
Regarding claim 13, Ellis teaches a spray dryer (see table ex 2).
Regarding claim 15, the color of the powder is observed. This is considered to be “color analysis”. Additionally, step d is optional. Further limitations to the optional step do not distinguish over Ellis.
Regarding claims 16-18, Step d is optional.  Further limitations to the optional step do not distinguish over Ellis.
Regarding claim 19, the oxidizing agent of Ellis is considered to be an “additive”.
Regarding claims 22-23, the references do not teach adding unalkalized carob or alkalized cocoa however both are known to be used at equivalents as established before (or for different flavors/other properties).  It would have been obvious to use either or and further mix the powders together as claimed for the added benefits the powders contains.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis, US-Patent 5,114,730 in view of Paolis, US-Patent 4,296,141, Coret, WO2013/178945, and Barfuss, US-Patent 6,403,133.
Regarding claims 8-9, Ellis teaches adding additionally peroxide for an oxidizing agent in 4-10 % cl 5, ln 1-2). Barfuss teaches treating with hydrogen peroxide for color lightening. It would have been obvious to substitute one known peroxide for another since it would have yielded predictable results.  Further, it would have been obvious to select hydrogen peroxide for the oxidizing agent for purposes of lightening the color of the resulting product.  Additionally, in light of the overlapping ranges, one of ordinary skill would have found the claimed ranges obvious and discoverable through routine experimentation.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis, US-Patent 5,114,730 in view of Paolis, US-Patent 4,296,141, Coret, WO2013/178945, and Sethi, US-Patent 6,488,975
Regarding claim 14, the references teach drying but not the claimed moisture content however Sethi teaches that it is known to dry cocoa powders to 5% or less.   It would have been obvious to look to Sethi for known drying % and thus in light of the overlapping ranges, one of ordinary skill would have found the claimed ranges obvious and discoverable through routine experimentation.

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis, US-Patent 5,114,730 in view of Paolis, US-Patent 4,296,141, Coret, WO2013/178945, and Dumarche, US-PGPub 2010/0151087.
Regarding claims 19-21, the references lack a teaching of sweeteners however Dumarche teaches that it is known to add sugar.  It would have been obvious to further incorporate sugar for sweetening purposes.

Response to Arguments
Applicant's arguments filed 4/19/2021 have been fully considered but they are not persuasive. Applicant argues that the substitution as claimed produced unexpected results of improved flavor…replacing as much as 30-50% of cocoa in a product (page 8-9).  The composite invention as argued teaches the method.  The resulting properties of the product produced do not appear to be claimed (only the product being alkalized).  Applicant also argues that carob powder of claim 1 is darker and more chocolate looking than carob powder made by the typical method (roasting).  This same principle does not appear to apply to cocoa and further alkalizing inherently makes products darker (higher pH) so this argument is not persuasive.  Additionally, the color change is not unexpected since Coret shows that the use of carob powder which is darker (page 10, ln 10-12).
Applicant further argues that the office has not established that carob and cocoa powder are interchangeable for treatment as claimed (page 10-12).  Carob and cocoa powder can be substituted into the process since both can be alkalized. Additionally, Paolis teaches that carob powder and cocoa powder are known to be interchangeable in food compositions (chocolate MPEP 2144.06) and further carob has lower fat and caffeine content (abstract, clm 3, ln 21-25).  It would have been obvious to substitute carob powder for cocoa powder for the added benefits of carob powder (lower fat and caffeine content).  Additionally, Applicant has not provided any evidence to show that the powders could not be substituted for one another or doing so would not produce the same results as claimed. Applicant argues that Paolis does not teach isolating or treating carob powder (page 10).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, Paolis teaches that carob powder and cocoa powder are known to be interchangeable in food compositions (chocolate) and further carob has lower fat and caffeine content (abstract, clm 3, ln 21-25).  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRESTON SMITH whose telephone number is (571)270-7084.  The examiner can normally be reached on M-F 10:30 AM -8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRESTON SMITH/               Examiner, Art Unit 1792